DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-5, 7, 10, 13, and 15 are objected to because of the following informalities: The aforementioned claims mentions "private peaking amplifiers". It is suggested that the term “private” be replaced with “channel specific” for more appropriateness of the application in context that each peaking amplifier is specific to its corresponding channel. This is a suggestion by the Examiner considering the fact that the applicant is his/her own lexicographer.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the same characteristic for radio signal amplification and transmission", in lines 3-4, where it is unclear because said "characteristic" has not been previously defined in the enclosure. So there is insufficient antecedent basis for 
Claim 13 recites "a proper sequence” twice, once in regards to private peaking amplifiers’ turning on method step and once in regards to common peaking amplifier(s)’ turning on method step. However, the disclosure never details “the proper sequence”, hence it is not clear from the claim limitation that what constitutes the proper sequence? Also it is not clear if both proper sequences (private peaking amplifiers’ and common peaking amplifier(s)’ turning on sequences) be the same or two different sequences. Appropriate clarification is needed. 
Claim 11 recites the term “the common node” on line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-11 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conradi (US 2013/0099866, cited by the applicant).
Regarding claim 1, Conradi (in Fig. 2a) discloses a multi-channel (Band1, Band2) Doherty power amplifier (200), comprising:

[AltContent: textbox (P4)][AltContent: textbox (P3)][AltContent: textbox (P2)][AltContent: textbox (P1)]
    PNG
    media_image1.png
    466
    803
    media_image1.png
    Greyscale

Fig. 2a of Conradi

Multiple private peaking amplifiers (220, 244) corresponding to the multiple channels (band1, band2); and a common Doherty core (234) shared by the multiple private peaking amplifiers (220, 244);
wherein, the multiple private peaking amplifiers (220, 244) and the common Doherty core (234, the common carrier amplifier 234 is considered as the common Doherty core, because that supports both channels as a core section and forms Doherty arrangements with either of the peaking amplifiers at times of close to rated powers on 
In regards to claim 5, wherein the multi-channel Doherty power amplifier further comprising: a power divider (input section 202), configured to split input signals of the multiple channels into input signals (each of the Band1 and Band2 signals are split by the respective via power splitter 208 & 216 into two signal segments one goes to the respective private peaking amp and the other segment goes to the common carrier amp, 234, §0042) of the multiple private peaking amplifiers (220, 244) and the common Doherty core (234) and per claim 7, the amplifier 200 further comprising a Doherty combiner (consisting of 225, 228, 238, 240 and 251), configured to combine output signals of the multiple private peaking amplifiers (amplified band1, band2 output signals from common carrier amplifier 234 through frequency selective network 238 and from the private peaking amplifier of band1 and band2 respectively) and the common Doherty core (234) and output signals corresponding to the multiple channels (at P3 & P4 respectively) wherein per claim 8, the Doherty combiner is a multistage Doherty combiner (consisting of 225, 228, 238, 240 and 251), configured to combine output signals of the common Doherty core (234); a splitting node (238), configured to split the combined output signal (of 234) and output signals (amplified output signals of band1 & band2 at the respective outputs of the private peaking amplifiers 220 and 244) corresponding to the multiple channels (band1 and band2) symmetrically; multiple channel summing nodes (common node of 230 & 224 for band1 and common node of §0032, lines 16-18) transformers (band1 impedance transformer 228 and band2 impedance transformer 240), configured to terminate respectively load (the circulators 226 & 252 redirect signals due to mismatch which is terminated at the splitter 238, §0040) for each channel (band1 & band2 respectively) and output signal (through ports P3 & P4) corresponding to each channel (band1 and band2 respectively) and per claim 9, Conradi further teaches multiple channel peaking combiners (225, 251 respectively), configured to combine output signals of multiple private peaking amplifiers (220 & 240 with corresponding carrier amplified signal from the output of the splitter 238) and per claim 10, multiple channel mismatch tuners (circulators 226 & 252) corresponding to the multiple private peaking amplifiers (220 & 244 respectively), configured to compensate mismatch among the multiple channels (band1 & band2 respectively). Further per claim 11, the Doherty amplifier 200 also has a load modulation tuner (224, 250), configured to adjust the load modulation behavior (at the junction for each band the private peaking amp and the carrier amp meets at an impedance different from 50, to cover for the lower power condition fully supported by the carrier amp, where a load modulation tuner is needed at close to rated power condition to match the peaking and the carrier amplifier’s combined output to load impedance 50) by influencing the impedance value of the common node (the junction claim 14, Conradi also teaches a multi-antenna transmitter (exemplarily teaches in Fig. 6, a multi antenna transmitter 600), comprising: a signal processor (base station signal processor 604), configured to perform signal processing on base band input signals of multiple channels (§0047); a multi-channel Doherty power amplifier (620) as claimed in any one of claims 1-12 (§0047).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conradi in view of Anaren Design Considerations for Surface Mount Couplers Application Note (Published in 2011 according to Internet Archive digital library, Way back machine and henceforth referred to as Anaren).
Regarding claim 6, Conradi teaches all limitations of claim 5. Conradi, however, is not explicit about the quadrature coupler constituting the power splitters 208 & 216. 
As an well-known practice in the art of input splitting Anaren teaches application of hybrid quadrature couplers in Doherty amplifiers, because the quadrature couplers are available as off the shelf product in many foot prints and almost all required applications with 90 degrees out of phase arms as split arms, which is often the requirement to providing as an offset between the main amplifier path and peaking amplifier path signals in a Doherty amplifier input circuit.
Therefore it would have been obvious to a person of ordinary skill in the art to use one of the appropriate off the shelf quadrature coupler hybrid to construct the splitters 208 & 216 of Conradi divider circuit 202 as an art recognized simplifying off the shelf solution equivalent substitution and therefore proves the obviousness of the substitution.    
Allowable Subject Matter
Claims 13 & 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13 & 16 are allowable because the closest prior art of record (i.e. Conradi) doesn’t teach a common Doherty core comprising of one common carrier amplifier and at least one common peaking amplifier. In the Conradi multi-channel Doherty amplifier (200), the common Doherty core is consisting of a common carrier amplifier but doesn’t have any common peaking amplifier.
Claim 2-4, 12 & 15 are objected to as being dependent upon rejected base claims 1 & 4 respectively, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Claims 2 & 15 are allowable because the closest prior art of record (.e. Conradi) doesn’t teach a common peaking amplifier along with the common carrier amplifier in the common Doherty core. 
Claim 12 is allowable because in the closest prior art of record (i.e. Conradi) although the common Doherty core forms normal Doherty configuration with any of the peaking amplifiers, the common Doherty core by itself doesn’t have a common peaking amplifier and therefore the common core itself doesn’t form any Doherty configuration as claimed. 
Conclusion
The prior art Lim (US 2008/0036533) made of record and not relied upon is considered pertinent to applicant's disclosure. Lim teaches in Fig. 3A a multi-channel Doherty amplifier with one Doherty core and separate peaking amplifier for multiple channels for MIMO application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843